Case: 13-11671   Date Filed: 04/01/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11671
                       ________________________

                   D. C. Docket No. 1:12-cv-02126-SCJ

ADRIAN AMBARUS

                                                     Plaintiff-Appellant,

                                  versus

BANK OF AMERICA, NA,
FEDERAL HOME LOAN MORTGAGE CORPORATION,
MCCALLA RAYMER, LLC,
BAC HOME LOANS SERVICING, LP,

                                                     Defendants-Appellees.




                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________


                              (April 1, 2014)

Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-11671        Date Filed: 04/01/2014       Page: 2 of 3


       Adrian Ambarus appeals the district court’s dismissal of his Amended

Complaint alleging, inter alia, wrongful foreclosure on the basis of a fraudulently

assigned security deed. After review, 1 we conclude both of the arguments

Ambarus raises on appeal fail, and we therefore affirm.

       Ambarus first asserts the assignment of the security deed from Bank of

America to BAC Home Loans Servicing was not valid. Ambarus does not have

standing to contest the validity of the assignment, however. After the district

court’s order was issued, the Georgia Court of Appeals 2 held that a borrower lacks

standing to challenge an assignment, as the borrower is not a party to the contract.

Montgomery v. Bank of Am., 740 S.E.2d 434, 437-38 (Ga. Ct. App. 2013).

       Second, Ambarus contends the district court should have granted him leave

to amend his Amended Complaint so he could plead fraudulent assignment with

sufficient particularity. Ambarus, who has had counsel throughout this litigation,

never requested such leave from the district court. It is well-settled law in this

Circuit that “[a] district court is not required to grant a plaintiff leave to amend his

complaint sua sponte when the plaintiff, who is represented by counsel, never filed



       1
          A district court’s order granting a motion to dismiss pursuant to Federal Rule of Civil
Procedure 12(b)(6) is reviewed de novo. Lobo v. Celebrity Cruises, Inc., 704 F.3d 882, 887
(11th Cir. 2013).
       2
           Ambarus’s Amended Complaint contained a count alleging a violation of the Fair Debt
Collection Practices Act, 15 U.S.C. §1692 et seq. The district court exercised supplemental
jurisdiction over the claims brought pursuant to Georgia state law. 28 U.S.C. § 1367(a).
                                                 2
             Case: 13-11671    Date Filed: 04/01/2014   Page: 3 of 3


a motion to amend nor requested leave to amend before the district court.” Wagner

v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc).

      Thus, we affirm the district court’s dismissal of Ambarus’s Amended

Complaint.

      AFFIRMED.




                                        3